NUMBER 13-19-00251-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      APPELLANT,

                                            v.

LETICIA VALDEZ,                                                            APPELLEE.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa, and Perkes
                            Order Per Curiam

      This cause is before the Court on the State’s first amended motion to abate appeal

to allow the reporter’s record to be supplemented. The reporter’s record in this cause

was filed on July 8, 2019. The State’s motion advises this Court that the reporter’s record

indicates the trial court admitted and considered a video when making its ruling to
suppress, but the reporter’s record does not contain a video exhibit.

         When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d). Accordingly, appellant’s motion to abate for the purpose of supplementing the

reporter’s record is GRANTED and the appeal is ABATED.

         The court reporter of the County Court at Law No. 4 of Hidalgo County is directed

to prepare a supplemental reporter’s record containing the video exhibit.                 The

supplemental record shall be filed with this Court within 30 days from the date of this

order.

         This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

         IT IS SO ORDERED.

                                                          PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
1st day of August, 2019.




                                              2